Case 1:18-cv-11838-DLC Document 38 Filed 05/16/19 Page 1 of 4

.MNITED. STATES. _ DRECUSRRE OFEBU AT.

DISTRICT OF MASSACHUSETTS. OC
mya MAY 16 PH 2 20. |

 

 

 

 

 

 

 

 

 

CT COURT
Mi iclvelle Lyme Kosile _ _ US DETR SS
Plo
\ ee = nel rAFANSREADB
Carol Mier ci Commissiower er es _
a Dept: K Correction

 

 

PLAINTTERS Oost TrOn TWO DEREMOANT S MoTTON To DEFER

 

Vlow co mes the plaucbat on the above caghionech civil Aho

ana oppasess Afenclaut’s Motion Yo Defer.(Nocament 37) fled ov

Max, Q 3a\4. Tis SAHKO ct theceot ela wht offers the fo |lowi na:

 

 

 

L. Defendant has Nad accessty the Complaint{amd the plaint4)

Since vt was-Filed im the last weesl of Avauetsyekio attempt by be =

 

 

 

 

defecate Aegae gaistif has been mada gains

 

 

as. Q Layech all he er caw ods: There. is nating ebb tp Akerager.
_ 2 Loeal Qube 561 clearly stabes th wtcall fre Sle axel by a

tus Wl lop. d coved +o be al was tre aA divlees con comtonsveted by Ye aypasing

party, be ca sais alban ae by Ars fi ling

DF. Plowehif fs Facts are hie

Inealth care for =r iE oemdec ~ oF Ci Wey Sage

__* Ereeyt for the eipo0 ae He Deph oF dusice to plavehift's Wahicn FecSawsnany Saoe
as até \nec complaint & denial trictwask pussaente 4SCERO. 20674 Gee Erik F)

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:18-cv-11838-DLC Paeent 38 Filed 05/16/19 Page 2 of 4

 

4. Plaintrf fs Motion For Sammon sudo mewt= Seerrs only q _

 

ruling ow lee ria) to vender: at ieming eget ave ef hac a

 

original, Lares pean colich, 2, Rarhva\ TAMA AY, Aucko wert.

 

5. Whatruec Claims &* avetnoune (STUCS. nas of material fact thet

defendant's coun rel ae C lar. -APPidavitref s)ennifer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a oor _. ee
____ akday deadline yok coomsel simaltnneaus ho Hails claim
requested more ime to discover evidence. she claimed to ave.
©, Defendart co. nat get to abase He FRCP iwAWis manner
So hinting, tet agwaine issues af material fact cemain asta te __

 

-allzagthions conbnined iv wn. . plaiwhf fs_complaint " without __

 

a ~ — aaa asing For time to Find them.
Te AU Hu Fock eh evauch to plaitif's Matin Sin _

 

 

 Auclament axecotiained ndoun mews acesented bo Nae Court,
anda U_were genennted. by a -

 

 

 

 

—_ aa oc englyee: Ar defendants medi calfimertal dealin covbcackos,
ee _ Thu sole excegbion | AS. sd Wolfs Memermnd um( By, Ie )-Lomgaivat) _ a
oo aBening t Franch Hnat allowed leit. to ech NERA —_———
te Wewkana v AS. Now A those Racks cure -disgstab 12, cavch Ves
_.._Walf Couck Memorandum alone defeats a cla of res qedicatan
Case 1:18-cv-11838-DL aren 38 Filed 05/16/19 Page 3 of 4

8: Consider na glaintiPis Linck aoal, Atevdeants. gurs at

_ eof ao Aekerment 3 +0. discover Facther euidemer seoms aipan _
—___NightoF ne, QO\s current inuestiaatbion & denial & healthere. finds aco —

 

 

 

 

Achvisocy Committee Awenclments allow the movant “by move

 

Ge s a wasn acy \ucla wit at-any Ses, pul OV. aS early a AS. ou commence

 

ment of the action “YSCFRSG2:20601 precludes farther Aiscoserss. aioe

 

q The Advisory Committee s_ 2010 Amendments also referenced tho

 

 

Chanae “te the Fiest sentence F& 5G (a) " Varhia\ Sa MM ars

 

Ludament” ( pity ; aval cen wrniine Wn

 

word “shall... be exp resc ye divection te econ SumwMaress quela=

“y -- ee oo
ment which was tem pecarily comavtl in 2007, leading to contusion.

 

 

 

 

 

 

 

 

 

Axel Qeu. Inc. 368 Exd 13 Cistcir, 2004) are he line. yastet cotton,

when the APendayct avdtne Court have all the veleuanteundence, -

 

 

 

 

and _nothy na, HK palevawed cennnivs to We dligraueced Kea,acching —______

 

lawhFfs =) ¢ ie er-aF Ci ing Sacgery

 

That she is leaal ly extitud te gucrantbo ef. 5 CES 02.206-01

Foc Hnest reasons, plaiwht? ognoses detenclants Wiahion To Neen

May 15, 2014 Respect Fully Submitted

Wichelle Lynne Wosi ler Pio-Se

 

 

 

 

 

 

 

 

 
Case 1:18-cv-11838-DCC Document 38 Filed 05/16/19 Page 4 of 4

__ Wr Robert WW. Farrell, Cherthor cate e cciee _ Way is aoiq
Unika Stites District Coust

____ One Courthouse Wor 799 HAY 4.4 PH 12: 20

 

 

 

 

 

 

 

 

 

hoston. WA Oaa\o Ro: os; ile wv Wiest (Successor OeFendanh)
US. AF cv W338 ADB
DISTRICT OF MASS.
Dear Mr. Farrell,
Endosad for-fi\\ na in the ohow-~elerencedl civil achon ante the

fo Naw inna

 

1. PlawahfPs Omos tioule Vdewdanhs Waorion La Dofe—
2, Exhibt E  Ce-mail chain)
Y Cok cote F Secuicr.

 

Thank Nou. fers cur assistance ww this matter,

 

 

Deneck filly, ly

OW eiz elle egy it —__
__ Wichello Lynne Kasia Vro-Se

 

 

 

 

Plast FF nailed 0 tons othe sulle
ow Wes \5 QOId, by Rest Clast Wal
Fa: dewhifer WStsoler counsel aus
atu fo lowina oddone
___. Sewnifer WF he LWivicton
achment2n_Corcecbhion
FranQliv Sh Sue 600
_ Boston, WA Oslo -13929

 

 

 

 

 

 

 

 
